FINAL ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Response filed July 27, 2021.  Claims 1, 10, 15 and 17 have been amended, claims 3-5, 7, 12-14, and 18 have been canceled, and claims 21-26 have been added.  Claims 1-2, 6, 8-11, 15-17, and 19-26 are now pending and under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The rejections under 35 USC 112(b), in view of applicant’s clarifying amendments (in particular, the deletion of the term “CYP2D6 normal metabolizer genotype” from the claims, and the addition of a “first amount” dose to each of the independent claims, such that it is now sufficiently clear what constitutes a “first amount” and a “second amount” within the context of the claims);
The rejection of claims under 35 USC 101, as the claims as amended no longer reasonably encompass embodiments in which no active “administering” step is performed; and 
The rejections under 35 USC 103, in view of the amendment of the independent claims to recite a more particular “first amount” for the dose of iloperidone (which also imparts different requirements for the “second amount” of the claims).
Claims 8-9 and 16 are objected to (see paragraph 6), while claims 1-2, 6, 10-11, 15, 17 and 19-26 remain/are rejected for the reasons given below, which include new This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election of the species of “the CYP2D6 poor metabolizer genotype including a *17 allele and a *41 allele, i.e., a *17/*41 genotype” (for a)), as well as of species ii), a normal metabolizer genotype, for b), in the reply filed on January 25, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections/Allowable Subject Matter
Claims 8-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112(d)/fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is noted that claim 17, from which claim 19 depends, has been amended to require that the alternative of a controlled release depot formulation of iloperidone is “a dose of up to 1,000 mg”.  Dependent claim 19 recites a dose of “up to about 1000 mg”, such that this claim is broader in scope than the claim from which it depends (i.e., an improper dependent claim, as a result of applicant’s amendment of claim 17).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS
Claims 1-2, 6, 10-11, 15, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,586,610 (19 Nov 2013; cited in IDS).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘610 claims are directed to a preferred embodiment specified in the instant claims, and thereby anticipate the instant claims (see, e.g., dependent claims 6, 15, and 10, as well as the recitation of a first amount of “about 24 mg” in amended independent claims 1, 10, and 17).  While it is noted that each of the instant independent claims has been amended to recite a “CYP2D6 genotype associated with reduced CYP2D6-mediated metabolism relative to wild type” in lieu of a “CYP2D6 poor metabolizer genotype”, the “CYP2D6 poor metabolizer genotype” specified in the ‘610 claims is also a preferred embodiment embraced by the terminology “CYP2D6 genotype associated with reduced CYP2D6-mediated metabolism relative to wild type”.  Accordingly, the instant claims and the ‘610 claims are not patentably distinct from one another.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,586,610 (19 Nov 2013; cited in IDS) in view of Raimundo et al (US 2005/0032070 [10 Feb 2005; filed 5 Aug 2003]; previously cited).  
While the ‘610 claims anticipate the independent claims of the present application (as noted above), new dependent claims 21-26 recite particular CYP2D6 genotypes (both associated and not associated with reduced CYP2D6 metabolism) not recited in the ‘610 claims (and it is particularly noted that the elected species is a combination of the *17 and *41 alleles of CYP2D6).
not associated with such reduced metabolism are CYP2D6*1 and *2 (and the combination thereof)(see entire reference, and particularly, e.g., paragraphs 15-12, Fig. 3 and the description thereof).  Raimundo et al also disclose determining CYP2D6 genotype (including via sequencing) subsequent to obtaining a biological sample from a subject/patient (see, e.g., paragraph 10, as well as paragraphs 33-57, noting in particularly the disclosure of the use of sequencing in genotyping of CYP2D6 in paragraph 57).  
In view of the teachings Raimundo, it would thus have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the ‘610 claims so as to have genotyped a subject with respect to a CYP2D6 genotype including CYP2D6 *17 and *41, and further to have considered the *1/*1 and *1/*2 genotype as not associated with reduced metabolism (such that the preferred embodiments of dependent claims 21-26 are suggested by the combined teachings of the ‘610 claims and Raimundo).  An ordinary artisan would have been motivated to have made such a modification for the benefit of identifying any of the multiple different genotypes known to be associated with reduced CYP2D6 metabolism (and to have differentiated those from wild-type and/or genotypes “not associated” with reduced metabolism), and thereby to have identified subjects in need of reduced dosages of .
Claims 1-2, 6, 10-11, 15, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,272,076 (previously cited) in view of claims 1-16 of US Patent No. 8,586,610 (cited in IDS).
The instant claims are directed to methods of treating the same types of patients specified in the ‘076 claims, and like the ‘076 claims, recite determining CYP2D6 genotype, as well as administering iloperidone in a manner related to the outcome of the genotype determination.  The ‘076 claims broadly encompass any determining of CYP2D6 genotype and any administering ‘based on” the determined genotype, while the instant claims recite more specific dosages based on more particular types of genotyping.  However, the ‘076 dependent claims also recite decreasing the amount of iloperidone in cases when a patient’s determined genotype is of a type associated with decreased enzymatic activity, and/or includes an allele or alleles associated with such decreased activity, which would have suggested to one of ordinary skill in the art the administering of reduced relative dosages of iloperidone to subject’s found to have a genotype associated with reduced CYP2D6 metabolism (see in particularly ‘076 claims 2 and 8-11); the ‘076 claims also encompass the disclosure of “risk for a prolonged QT interval” in such patients (see, e.g., claim 6).  

However, the ‘610 claims specify appropriate dosages for use in CYP2D6 poor metabolizers relative to patients who are not CYP2D6 poor metabolizers, which dosages correspond to those of the instant claims, including the preferred embodiments of dependent claims 6, 15 and 20 (see in particular ‘610 claims 1, 7-8, 9, 12, and 16).  In view of the ‘610 claims, the instant claims are not patentably distinct from the ‘076 claims, as the dosages of the instant claims correspond to those specified in the ‘610 claims (such that the combination of the ‘076 claims and ‘610 claims clearly suggest what is claimed).
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 10,272,076 (previously cited) in view of claims 1-16 of US Patent No. 8,586,610 (cited in IDS) and Raimundo et al (previously cited).
The invention suggested by the ‘076 claims in view of the ‘610 claims is discussed above.  Neither the ‘076 claims nor the ‘610 claims recite the particular 
CYP2D6 genotypes (both associated and not associated with reduced CYP2D6 metabolism) set forth in new dependent claims 21-26 (including the elected species, which is a combination of the *17 and *41 alleles of CYP2D6).
Raimundo et al disclose methods of genotyping the CYP2D6 gene to achieve a variety of different benefits, including determining drug metabolism genotype and corresponding phenotype (see entire reference).  Among the alleles taught by not associated with such reduced metabolism are CYP2D6*1 and *2 (and the combination thereof)(see entire reference, and particularly, e.g., paragraphs 15-12, Fig. 3 and the description thereof).  Raimundo et al also disclose determining CYP2D6 genotype (including via sequencing) subsequent to obtaining a biological sample from a subject/patient (see, e.g., paragraph 10, as well as paragraphs 33-57, noting in particularly the disclosure of the use of sequencing in genotyping of CYP2D6 in paragraph 57).  
In view of the teachings Raimundo, it would thus have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method suggested by the ‘076 claims in view of the ‘610 claims so as to have genotyped a subject with respect to a CYP2D6 genotype including CYP2D6 *17 and *41, and further to have considered the *1/*1 and *1/*2 genotype as not associated with reduced metabolism (such that the preferred embodiments of dependent claims 21-26 are suggested by the combined teachings of the ‘076 and ‘610 claims and Raimundo).  An ordinary artisan would have been motivated to have made such a modification for the benefit of identifying any of the multiple different genotypes known to be associated with reduced CYP2D6 metabolism (and to have differentiated those from wild-type and/or genotypes “not associated” with reduced metabolism), and thereby to have identified subjects in need of reduced dosages of iloperidone relative to subjects having CYP2D6 genotypes associated with fully functional CYP2D6 activity/metabolism.  Conversely, an ordinary artisan would also have been motivated to have detected the 
Claims 1-2, 6, 10-11, 15, 17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/190,934 (now published as US 20210186948A1) in view of claims 1-16 of US Patent No. 8,586,610 (cited in IDS).
The instant claims are directed to methods of treating the same types of patients preferably encompassed by the ‘934 claims (see ‘934 dependent claims 7 and 14), and like the ‘934 claims, recite determining CYP2D6 genotype, as well as administering iloperidone in a manner related to the outcome of the genotype determination.  The ‘934 claims broadly encompass any determining of CYP2D6 genotype and any administering based on the determined genotype, while the instant claims recite more specific dosages based on more particular types of genotyping.  However, the ‘934 dependent claims also recite decreasing the amount of iloperidone in cases when a patient’s determined genotype is of a type associated with decreased enzymatic activity, and/or includes an allele or alleles associated with such decreased activity, which would have suggested to one of ordinary skill in the art the administering of reduced relative dosages of iloperidone to subject’s found to have a genotype associated with CYP2D6 poor/reduced metabolism (see in particular ‘934 claims 2 and 10-13); the ‘934 claims also encompass the disclosure of “risk for a prolonged QT interval” in such patients (see, e.g., claim 8).  

However, the ‘610 claims specify appropriate dosages for use in CYP2D6 poor metabolizers relative to patients who are not CYP2D6 poor metabolizers, which dosages correspond to those of the instant claims, including the preferred embodiments of dependent claims 6, 15 and 20 (see in particular ‘610 claims 1, 7-8, 9, 12, and 16).  In view of the ‘610 claims, the instant claims are not patentably distinct from the ‘934 claims, as the dosages of the instant claims correspond to those specified in the ‘610 claims (such that the combination of the ‘934 claims and ‘610 claims clearly suggest what is claimed).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/190,934 (now published as US 20210186948A1) in view of claims 1-16 of US Patent No. 8,586,610 (cited in IDS) and Raimundo et al (previously cited).
The invention suggested by the ‘934 claims in view of the ‘610 claims is discussed above.  Neither the ‘934 claims nor the ‘610 claims recite the particular 
CYP2D6 genotypes (both associated and not associated with reduced CYP2D6 metabolism) set forth in new dependent claims 21-26 (including the elected species, which is a combination of the *17 and *41 alleles of CYP2D6).
not associated with such reduced metabolism are CYP2D6*1 and *2 (and the combination thereof)(see entire reference, and particularly, e.g., paragraphs 15-12, Fig. 3 and the description thereof).  Raimundo et al also disclose determining CYP2D6 genotype (including via sequencing) subsequent to obtaining a biological sample from a subject/patient (see, e.g., paragraph 10, as well as paragraphs 33-57, noting in particularly the disclosure of the use of sequencing in genotyping of CYP2D6 in paragraph 57).  
In view of the teachings Raimundo, it would thus have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method suggested by the ‘934 claims in view of the ‘610 claims so as to have genotyped a subject with respect to a CYP2D6 genotype including CYP2D6 *17 and *41, and further to have considered the *1/*1 and *1/*2 genotype as not associated with reduced metabolism (such that the preferred embodiments of dependent claims 21-26 are suggested by the combined teachings of the ‘934 and ‘610 claims and Raimundo).  An ordinary artisan would have been motivated to have made such a modification for the benefit of identifying any of the multiple different genotypes known to be associated with reduced CYP2D6 metabolism (and to have differentiated those from wild-type and/or genotypes “not associated” with reduced metabolism), and thereby to have 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With regard to the prior rejections of claims for nonstatutory double patenting, it is noted that the Reply of July 27, 2021 asserts that the amended claims are allowable over the same patents/publication specified above, and further requests that any double patenting rejections that may apply be held in abeyance (Reply pages 18-19).  However, the amended claims remain obvious for the reasons given above, and these rejections cannot be held in abeyance (and thus the claims remain rejected for the reasons indicated above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634